                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


KAYLEEN M. HARMEL, an individual;
                         Plaintiff,                                      8:18-CV-401
         vs.
TERRY HUGHES TREE SERVICE, INC., a                                      JUDGMENT
Nebraska Corporation;
                         Defendant.




         Pursuant to the parties= stipulation for dismissal with prejudice (Filing 37) and Fed. R. Civ.

P. 41(a)(1)(ii), this action is dismissed with prejudice, each party to pay its own attorneys= fees and

costs.

         Dated this 4th day of October, 2019.


                                                        BY THE COURT:


                                                        ___________________________
                                                        Brian C. Buescher
                                                        United States District Judge
